DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: (mode determining module, wake-up module, response module, network data module, network determination module, receiving subunit, signal subunit, mode subunit): (configured to: determine operating mode, generate wake-up request, enable Guest Operating System to enter into the active mode, enable a 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claim 20 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because:
As per claim 20, “computer readable medium” is disclosed. In plain meaning, the computer readable medium also covers transitory signal as well as non-transitory medium. Since it does not exclude transitory “signal” storing computer-readable code within relatively short amount of time, the broadest reasonable interpretation in light of specification encompasses that the computer readable medium is signal per se. Thus, the claim is not eligible subject matter.


	
Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. (Pub 20110307887) (hereafter Huang) in view of Suri et al. (Pub 20110099267) (hereafter Suri).

As per claim 1, Huang teaches:
A Guest Operating System wake-up method applicable to an intelligent terminal, wherein, the intelligent terminal comprises a Host Operating System and at least one Guest Operating System, the method comprising steps of: ([Paragraph 19], By way of illustration, FIG. 3 depicts a hypervisor and/or operating system (OS) 302, a libvirt application programming interface (API) component 304, a virtual machine 306…)
determining an operating mode of the Guest Operating System after obtaining network data having the Guest Operating System as a destination address, wherein the operating mode is a suspended mode or an active mode; ([Paragraph 17], the idleness of VM 204 is detected, and the VM is put to sleep. A VM surrogate 206 is instantiated to listen to network traffic, some of which the VM surrogate can handle (such as, for example, ping, echo, etc.). For other types of traffic, the VM surrogate can buffer the network traffic and wake up the sleeping VM. Further, when the sleeping VM is woken up, the network traffic is replayed by the VM surrogate. In one or more embodiments of the invention, a VM surrogate can be a low-profile VM or a small-footprint process.  [Paragraph 23], Step 404 includes putting the idle virtual machine into a sleep state. This step can be carried out, for example, using a virtual machine (VM) state control module. One or more embodiments can also include using libvirt APIs to suspend a virtual machine.)
generating a wake-up request when the operating mode of the Guest Operating System is the suspended mode; and ([Paragraph 26], This step can be 
enabling the Guest Operating System to enter into the active mode according to the wake-up request so as to respond to the network data. ([Paragraph 27], The techniques depicted in FIG. 4 can also include replaying, by the virtual machine surrogate, the queued network traffic for the virtual machine after the virtual machine surrogate has woken-up the virtual machine (so as, for example, to prevent work loss).)
Although Huang silently discloses network data having the Guest Operating System as a destination address.
Huang does not explicitly disclose network data having the Guest Operating System as a destination address.
Suri teaches network data having the Guest Operating System as a destination address. ([Paragraph 27], In one or more embodiments, the routing information of appliance VM 202 may be updated once VM 302 is moved to vswitch 208, to which appliance VM 202 also is coupled. In one or more embodiments, appliance VM 202 may save identification data (e.g., Media Access Control (MAC) address, Internet Protocol (IP) information) associated with VM 302. In one or more embodiments, as all requests, i.e., network traffic destined for VM 302, may have to go through appliance VM 202… [Paragraph 36], The abovementioned process is summarized in the flowchart shown in FIG. 6. In one or more embodiments, operation 602 may involve checking for suspension of VM 302. In one or more embodiments, if 
It would have been obvious to a person with ordinary skill in the art before the effective filing date of the invention, to combine the teachings of Huang wherein a host system comprises hypervisor OS and VM(s), operating mode of a guest operating system (VM) is determined after a network data intended for the guest operating system is received, the guest operating system is determined to be in a suspended mode, suspended guest operating system is woken-up (i.e. activated) based on a wake-up request, and the woken-up guest operating system responds to the network date, into teachings of Suri wherein the network data has the address of the guest operating system as a destination address, because this would enhance the teachings of Huang wherein by determining each addresses of the intended target of the network data in an environment with plurality of virtual machines, it allows surrogate/proxy virtual machines to handle some network data while ensuring the proper destination virtual machines to handle other network data the surrogate/proxy virtual machines cannot handle by requesting to activate the destination guest virtual machine.

As per claim 2, rejection of claim 1 is incorporated:
further comprising steps of: acquiring, by a network protocol stack of the Host Operating System, the network data; and ([Paragraph 2], In a cloud computing environment, allowing machines (virtual and physical) to be put to sleep without loss of requests presents a challenge. Existing approaches include, for example, putting machines to sleep except for the network interface, and upon receiving a special packet, the network interface wakes up the machine.)
determining, by the network protocol stack of the Host Operating System, whether the destination address of the network data is the Guest Operating System. ([Paragraph 5], implementing a virtual machine surrogate, wherein the virtual machine surrogate listens to network traffic, enabling the virtual machine to handle network traffic that is capable of being handled by the virtual machine, and enabling the virtual machine to queue network traffic and wake-up the virtual machine in the sleep state for network traffic that the virtual machine surrogate is incapable of handling.)
Suri also teaches determining, by the network protocol stack of the Host Operating System, whether the destination address of the network data is the Guest Operating System. ([Paragraph 27], In one or more embodiments, the routing information of appliance VM 202 may be updated once VM 302 is moved to vswitch 208, to which appliance VM 202 also is coupled. In one or more embodiments, appliance VM 202 may save identification data (e.g., Media Access Control (MAC) address, Internet Protocol (IP) information) associated with VM 302. In one or more embodiments, as all requests, i.e., network traffic destined for VM 302, may have to go through appliance VM 202… [Paragraph 36], The abovementioned process is summarized in the flowchart shown in FIG. 6. In one or more embodiments, operation 

As per claim 3, rejection of claim 1 is incorporated:
Huang teaches wherein an emulator program runs on the Host Operating System, and the at least one Guest Operating System runs on the emulator program. ([Paragraph 19], By way of illustration, FIG. 3 depicts a hypervisor and/or operating system (OS) 302, a libvirt application programming interface (API) component 304, a virtual machine 306…  [Paragraph 16], FIG. 2 is a diagram illustrating enablement of virtual machines being put to a sleep state without loss of functionalities, according to an embodiment of the present invention. By way of illustration, FIG. 2 depicts VM (A) 202, idle VM (B) 204, VM surrogate 206, active VM (C) 208 and active VM (D) 210, with requests being sent to the VMs.)
Suri also teaches ([Paragraph 1], The number of virtual machines (VMs) per physical host computer has seen an increase in recent times with the advent of powerful hardware.)

As per claim 4, rejection of claim 3 is incorporated:
wherein the emulator program comprises: 
a backend program for a virtual network device; and 
a backend program for a virtual power management device. ([Paragraph 13], Principles of the invention include enablement of dynamic virtual machine shutdown without service interruptions. One or more embodiments of the invention include virtual machine surrogates that can be either implemented as low-overhead virtual machines or processes that run in the hypervisor. These machines will listen to the network interface in place of the machines that are put to sleep, allowing resources to be freed to do more meaningful work. Additionally, in one or more embodiments of the invention, the beneficiary is not only limited to virtual machines, but also extends to physical machines as well.  [Paragraph 19], FIG. 3 is a block diagram illustrating an exemplary embodiment, according to an aspect of the invention. By way of illustration, FIG. 3 depicts a hypervisor and/or operating system (OS) 302, a libvirt application programming interface (API) component 304, a virtual machine 306 and a surrogate process component 308. The surrogate process component 308 includes an idleness detection module 310, a network proxy module 312, a service proxy module 314 and a virtual machine (VM) state control module 316.  [Paragraph 14], One or more embodiments of the invention can enable higher resource utilization as well as lower operational costs by detecting idle virtual machines (VMs) and powering-down idle VMs without interrupting services provided by those VMs.)
Suri also teaches ([Paragraph 18], In one or more embodiments, appliance VM 202 may reside on a host computer in a datacenter. In one or more embodiments, appliance VM 202 may have two virtual network interface cards (vNICs) 210 associated 

As per claim 5, rejection of claim 3 is incorporated:
Huang teaches wherein the Guest Operating System comprises: a virtual network device; and a virtual power management device. ([Paragraph 13], Principles of the invention include enablement of dynamic virtual machine shutdown without service interruptions. One or more embodiments of the invention include virtual machine surrogates that can be either implemented as low-overhead virtual machines or processes that run in the hypervisor. These machines will listen to the network interface in place of the machines that are put to sleep, allowing resources to be freed to do more meaningful work. Additionally, in one or more embodiments of the invention, the beneficiary is not only limited to virtual machines, but also extends to physical machines as well.  [Paragraph 19], FIG. 3 is a block diagram illustrating an exemplary embodiment, according to an aspect of the invention. By way of illustration, FIG. 3 
Suri also teaches ([Paragraph 18], In one or more embodiments, appliance VM 202 may reside on a host computer in a datacenter. In one or more embodiments, appliance VM 202 may have two virtual network interface cards (vNICs) 210 associated with vswitch 204 and vswitch 208. In one or more embodiments, vNICs 210 may logically couple appliance VM 202 or any VM to the corresponding virtual interfaces, i.e., vswitch 204 and vswitch 208, and may enable appliance VM 202 or any other VM to send and receive network traffic through the interfaces.  [Paragraph 19], FIG. 3 shows the VM system 200 of FIG. 2 including a VM 302 in a powered state, according to one or more embodiments. In one or more embodiments, VM 302 may be coupled to vswitch 208, to which appliance VM 202 is also coupled. In one or more embodiments, a vNIC 304 may interface VM 302 with vswitch 208. In one or more embodiments, as 

As per claim 6, rejection of claim 5 is incorporated:
Huang teaches the step of determining the operating mode of the Guest Operating System comprises: determining the operating mode of the Guest Operating System by the virtual power management device. ([Paragraph 13], Principles of the invention include enablement of dynamic virtual machine shutdown without service interruptions. One or more embodiments of the invention include virtual machine surrogates that can be either implemented as low-overhead virtual machines or processes that run in the hypervisor. These machines will listen to the network interface in place of the machines that are put to sleep, allowing resources to be freed to do more meaningful work. Additionally, in one or more embodiments of the invention, the beneficiary is not only limited to virtual machines, but also extends to physical machines as well.  [Paragraph 19], FIG. 3 is a block diagram illustrating an exemplary embodiment, according to an aspect of the invention. By way of illustration, FIG. 3 depicts a hypervisor and/or operating system (OS) 302, a libvirt application programming interface (API) component 304, a virtual machine 306 and a surrogate process component 308. The surrogate process component 308 includes an idleness detection module 310, a network proxy module 312, a service proxy module 314 and a virtual machine (VM) state control module 316.  [Paragraph 14], One or more embodiments of the invention can enable higher resource utilization as well as lower operational costs by detecting idle virtual machines (VMs) and powering-down idle VMs 
Suri also teaches ([Paragraph 18], In one or more embodiments, appliance VM 202 may reside on a host computer in a datacenter. In one or more embodiments, appliance VM 202 may have two virtual network interface cards (vNICs) 210 associated with vswitch 204 and vswitch 208. In one or more embodiments, vNICs 210 may logically couple appliance VM 202 or any VM to the corresponding virtual interfaces, i.e., vswitch 204 and vswitch 208, and may enable appliance VM 202 or any other VM to send and receive network traffic through the interfaces.  [Paragraph 19], FIG. 3 shows the VM system 200 of FIG. 2 including a VM 302 in a powered state, according to one or more embodiments. In one or more embodiments, VM 302 may be coupled to vswitch 208, to which appliance VM 202 is also coupled. In one or more embodiments, a vNIC 304 may interface VM 302 with vswitch 208. In one or more embodiments, as discussed above, resource utilization in VM 302 may be monitored by the VM kernel module 212.  )
As per claim 7, rejection of claim 4 is incorporated:
Huang teaches wherein the step of generating the wake-up request comprises: generating the wake-up request by the backend program for the virtual network device. ([Paragraph 17], the idleness of VM 204 is detected, and the VM is put to sleep. A VM surrogate 206 is instantiated to listen to network traffic, some of which the VM surrogate can handle (such as, for example, ping, echo, etc.). For other 

As per claim 8, rejection of claim 4 is incorporated:
Huang teaches wherein the step of enabling the Guest Operating System to enter into the active mode according to the wake-up request so as to respond to the network data comprises: 
receiving, by the backend program for the virtual power management device, the wake-up request; 
generating, by the backend program for the virtual power management device, an interruption signal according to the wake-up request; and 
enabling the Guest Operating System to enter into the active mode according to the interruption signal so as to respond to the network data. ([Paragraph 17], the idleness of VM 204 is detected, and the VM is put to sleep. A VM surrogate 206 is instantiated to listen to network traffic, some of which the VM surrogate can handle (such as, for example, ping, echo, etc.). For other types of traffic, the VM surrogate can buffer the network traffic and wake up the sleeping VM. Further, when the sleeping VM is woken up, the network traffic is replayed by the VM surrogate. In one or 
Suri also teaches ([Paragraph 35], In one or more embodiments, the network messages may ensure that VM 302 is fully resumed prior to the signaling of the success of the resume operation back to appliance VM 202. In one or more embodiments, when VM 302 comes back "online," either on the same host computer as appliance VM 202 or a new host computer, appliance VM 202 may transmit the packets in the traffic destined for VM 302 to VM 302. [Paragraph 36], In one or more embodiments, operation 608 may involve sending the packets destined for suspended VM 302 to the "woken up" VM 302…  [Paragraph 37], In one or more embodiments, suspended VM 302 may, again, be "woken up." Therefore, in one or more embodiments, requests intended for the suspended VM 302 may be losslessly handled.)

As per claim 9, rejection of claim 8 is incorporated:
wherein enabling the Guest Operating System to enter into the active mode according to the interruption signal so as to respond to the network data comprises: 
setting the backend program for the virtual network device so that the Guest Operating System enters into the active mode; and 
obtaining, by the backend program for the virtual network device, the network data in response through a network protocol stack for the Host Operating System. ([Paragraph 17], the idleness of VM 204 is detected, and the VM is put to sleep. A VM surrogate 206 is instantiated to listen to network traffic, some of which the VM surrogate can handle (such as, for example, ping, echo, etc.). For other types of traffic, the VM surrogate can buffer the network traffic and wake up the sleeping VM. Further, when the sleeping VM is woken up, the network traffic is replayed by the VM surrogate. In one or more embodiments of the invention, a VM surrogate can be a low-profile VM or a small-footprint process.  [Paragraph 26], This step can be carried out, for example, using a network proxy module to capture a particular type of traffic that it decides would require waking the VM, and a VM state control module to carry out the wake up procedures…  [Paragraph 3], However, such approaches require some form of centralized control or a workload dispatcher that controls which machines are active and which are inactive. In a more decentralized environment such as, for example, a cloud computing environment, such a dispatcher will often not exist, especially across different users.  [Paragraph 20], Additionally, VM state control module 316, using the libvirt API component 304, wakes up a VM as directed by network proxy module 312 or put a VM to sleep by idleness detection module 310.)


As per claim 10, rejection of claim 8 is incorporated:
Huang teaches wherein the virtual power management device assigns an interruption source to the backend program for the virtual network device, so as to mark the interruption signal. ([Paragraph 17], the idleness of VM 204 is detected, and the VM is put to sleep. A VM surrogate 206 is instantiated to listen to network traffic, some of which the VM surrogate can handle (such as, for example, ping, echo, etc.). For other types of traffic, the VM surrogate can buffer the network traffic and wake up the sleeping VM. Further, when the sleeping VM is woken up, the network traffic is replayed by the VM surrogate. In one or more embodiments of the invention, a VM surrogate can be a low-profile VM or a small-footprint process.  [Paragraph 26], This step can be carried out, for example, using a network proxy module to capture a particular type of traffic that it decides would require waking the VM, and a VM state control module to carry out the wake up procedures…  [Paragraph 3], However, such approaches require some form of centralized control or a workload dispatcher that controls which machines are active and which are inactive. In a more decentralized environment such as, for example, a cloud computing environment, such a dispatcher will often not exist, especially across different users.  [Paragraph 20], Additionally, VM 
Suri also teaches ([Paragraph 36], In one or more embodiments, operation 608 may involve sending the packets destined for suspended VM 302 to the "woken up" VM 302…  [Paragraph 37], In one or more embodiments, suspended VM 302 may, again, be "woken up." Therefore, in one or more embodiments, requests intended for the suspended VM 302 may be losslessly handled.)

As per claim 11-18, these are device claims corresponding to the method claims 1-5 and 8-10.  Therefore, rejected based on similar rationale.

As per claim 19, this is an apparatus claim corresponding to the method claim 1.  Therefore, rejected based on similar rationale.

As per claim 20, this is a computer readable medium claim corresponding to the method claim 1.  Therefore, rejected based on similar rationale.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONG U KIM whose telephone number is (571)270-1313. The examiner can normally be reached 9:00am - 5:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emerson Puente can be reached on 5712723652. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DONG U KIM/Primary Examiner, Art Unit 2196